Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into as of August 8, 2018
(the “Effective Date”), by and between Caesars Enterprise Services, LLC, with
offices at One Caesars Palace Drive, Las Vegas, Nevada (together with its
successors and assigns, the “Company”) and Robert J. Morse (“Executive”).

1. Term of Employment. The Company hereby agrees to employ Executive under this
Agreement, and Executive hereby accepts such employment, for the Term of
Employment. The Term of Employment shall commence as of the Effective Date and
shall end on the third (3rd) anniversary of the Effective Date unless terminated
earlier by either party in accordance with Section 7 of this Agreement; provided
that, on the third anniversary of the Effective Date and each anniversary of the
Effective Date thereafter, the employment period shall be extended by one year
unless, at least six (6) months prior to such anniversary, the Company or
Executive delivers a written notice (a “Notice of Non-Renewal”) to the other
party that the employment period shall not be so extended (the Initial Term as
from time to time extended or renewed, the “Term of Employment”).

2. Position, Duties, and Responsibilities.

(a) During the Term of Employment, Executive shall serve as the President of
Hospitality, reporting directly to the President and Chief Executive Officer of
the Company (the “CEO”), and shall perform such lawful duties as are specified
from time to time by the Company. In this position, Executive shall be
responsible for leading all hospitality-related activities across the Company,
its Subsidiaries (defined below), and its Affiliates (defined below)
(collectively, the Company, Subsidiaries, and Affiliates are referred to herein
as the “Enterprise”). This includes but is not limited to: driving the
development and execution of the Enterprise’s hospitality strategy, including
all initiatives related to food and beverage, hotel, nightclubs and nightlife,
and pools and spas; ensuring a best-in-class customer experience and exceptional
on-site execution at each of the properties within the Enterprise; ensuring that
the hospitality strategy drives profitability growth against the Company’s
objectives; establishing and overseeing quality standards for products and
services across the Enterprise; developing a food portfolio for the Enterprise
based on creative concepts and layered demographic appeal; exploring educational
programs to further cultivate the talent pool and cultivate performance;
overseeing capital projects and third party contracts leveraging corporate and
shared service functions to provide world-class customer experience and gaming
expertise across the Enterprise; leading an organization with methods and
actions that are ethical and in full compliance with all applicable laws,
regulations, and Company policies; identifying compliance risks and taking
actions necessary to eliminate or minimize risks; and creating a compliance
culture within the organization and fostering an environment where employees
feel comfortable reporting potential violations or misconduct. If at any time
during the Term of Employment Executive assumes a position other than President
of Hospitality for the Company, any of its Subsidiaries or any of its
Affiliates, Executive expressly understands and agrees that this Section 2(a) is
automatically modified to include those lawful duties for which Executive is
responsible and those performance responsibilities consistent with Executive’s
new role as represented by, but not limited to, annual goals, financial
performance metrics, and day-to-day oversight and supervision.

 

1



--------------------------------------------------------------------------------

(b) During the Term of Employment, Executive shall perform Executive’s duties
faithfully and to the best of Executive’s abilities and shall devote all of
Executive’s business time and attention, on a full-time basis (except as
otherwise expressly permitted herein), to the business and affairs of the
Company. Executive shall use Executive’s best efforts to advance the best
interests of the Company and shall comply with all of the policies of the
Company, including, without limitation, such policies with respect to legal
compliance, conflicts of interest, confidentiality, insider trading, code of
conduct and business ethics, and other employment-related policies as are from
time to time in effect (collectively, and as amended or modified from time to
time by the Company, the “Policies”).

(c) During the Term of Employment, Executive hereby agrees that Executive’s
services will be rendered exclusively to the Company, and Executive shall not,
except as set forth on Exhibit A attached hereto, directly or indirectly, render
services to, or otherwise act in a business or professional capacity on behalf
of or for the benefit of, any other Person (as defined below), whether as an
employee, advisor, member of a board or similar governing body, sole proprietor,
independent contractor, agent, consultant, volunteer, intern, representative, or
otherwise, whether or not compensated. With respect to the positions listed on
Exhibit A attached hereto, Executive may engage in such activities so long as
such activities do not interfere with the proper performance of Executive’s
duties and responsibilities hereunder and/or otherwise conflict with any of the
Policies of the Company or otherwise violate the terms of this Agreement. During
the Term of Employment, Executive further agrees that Executive shall not seek,
solicit, or otherwise look for employment (whether as an employee, consultant,
or otherwise) with any other Person (as defined below).

(d) Executive’s services hereunder shall be performed by Executive in the
Company’s principal offices located in Clark County, Nevada or such other
location that serves as Executive’s primary office, if such other location is
reasonably designated by the Company; provided, that, Executive may be required
to travel for business purposes during the Term of Employment.

(e) Upon expiration of the Term of Employment, the delivery of a Notice of
Non-Renewal or the termination of Executive’s employment for any reason, upon
the request of the Board or its designee, Executive shall be deemed to have
resigned, in writing, from any positions Executive then holds with the Company
and any of its Subsidiaries and Affiliates, including membership on any Company,
Subsidiary or Affiliate boards unless otherwise determined by the Company. For
purposes of this Agreement, (i) an “Affiliate” of the Company or any other
Person (as defined below) shall mean a Person that directly or indirectly
controls, is controlled by, or is under common control with, the Person
specified; (ii) a “Subsidiary” of any Person shall mean any Person of which such
Person owns, directly or indirectly, more than half of the equity ownership
interests (measured either by value or by ability to elect or control the board
of directors or other governing body); and (iii) a “Person” or “person” means
any individual, partnership, limited partnership, corporation, limited liability
company, trust, estate, cooperative, association, organization, proprietorship,
firm, joint venture, joint stock company, syndicate, company, committee,
government or governmental subdivision or agency, or other entity, in each case,
whether or not for profit.

 

2



--------------------------------------------------------------------------------

3. Base Salary. During the Term of Employment, the Company shall pay Executive
an annualized base salary of nine hundred and fifty thousand dollars ($950,000),
minus applicable deductions and withholdings (“Base Salary”), payable in
accordance with the regular payroll practices applicable to executives of the
Company. During the Term of Employment, the Base Salary shall be subject to
annual review by the Company, in its sole discretion, for possible increase and
any such increased Base Salary shall constitute “Base Salary” for purposes of
this Agreement. Executive shall not be entitled to receive any additional
consideration for service during the Term of Employment as a member of the Board
or the board of any of the Company’s Subsidiaries or Affiliates.

4. Bonus. During the Term of Employment, Executive shall participate in the
Company’s annual incentive bonus program(s) applicable to Executive’s position
(the “AIP”) and be eligible to receive a bonus (the “Bonus”) based upon the
achievement of performance objectives as determined by the Caesars Entertainment
Corporation Compensation and Management Development Committee (the “CMDC”). The
annual target for the Bonus shall be one hundred percent (100%) of the Base
Salary. The Bonus, if any, shall be paid in accordance with the terms of the
AIP; provided, that, the Bonus shall not be considered earned for any purpose
unless Executive is still employed by the Company on the payment date.

5. Claw-Back. Notwithstanding any provision in this Agreement to the contrary,
amounts payable hereunder shall be subject to claw-back or disgorgement, to the
extent applicable, under (A) the Policies or any claw-back policy adopted by the
Company, (B) the Dodd-Frank Wall Street Reform and Consumer Protection Act, as
amended, and rules, regulations, and binding, published guidance thereunder,
which legislation provides for the clawback and recovery of incentive
compensation in the event of certain financial statement restatements and
(C) the Sarbanes–Oxley Act of 2002. If pursuant to Section 10D of the Securities
Exchange Act of 1934, as amended (the “Act”), the Company (or any of its
Subsidiaries or Affiliates) would not be eligible for continued listing, if
applicable, under Section 10D(a) of the Act if it (or they) did not adopt
policies consistent with Section 10D(b) of the Act, then, in accordance with
those policies that are so required, any incentive-based compensation payable to
Executive under this Agreement or otherwise shall be subject to claw-back in the
circumstances, to the extent, and in the manner, required by Section 10D(b)(2)
of the Act, as interpreted by rules of the Securities Exchange Commission.
Nothing in this provision is intended to supersede any existing or future
claw-back provision adopted or amended by the Company, including, but not
limited to the provision set forth in the Company’s Omnibus Incentive Plan.

6. Other Benefits.

(a) LTI Grant. Executive will be eligible to participate in regular, periodic
grants under the Company’s Long-Term Incentive (“LTI”) Program. Executive
understands and acknowledges that LTI grant(s) are subject to review,
discretion, and approval of the CMDC. LTI grants are subject to vesting
schedules at the discretion of the CMDC as set forth at the time such grants are
made. The target value for Executive’s annual LTI grant is two hundred percent

 

3



--------------------------------------------------------------------------------

(200%) of the Base Salary. Executive understands and acknowledges, however, that
the actual value of equity to be granted is at the discretion of the CMDC and is
not guaranteed. Further, the actual future value of LTI grants is subject to
risk based on the performance of the Company’s equity and cannot be guaranteed.

(b) Employee Benefits. During the Term of Employment, Executive shall be
entitled to participate in such employee benefit plans and insurance programs
made available generally to executives of the Company, or which it may adopt
from time to time, for its executives, in accordance with the eligibility
requirements for participation therein. Nothing herein shall be construed as a
limitation on the ability of the Company to adopt, amend, or terminate any such
plans, policies, or programs.

(c) Vacations. During the Term of Employment, Executive shall be entitled to
paid vacation in accordance with the normal vacation policies of the Company, as
applicable to employees at Executive’s level.

(d) Reimbursement of Business and Other Expenses. During the Term of Employment,
Executive is authorized to incur reasonable expenses in carrying out Executive’s
duties and responsibilities under this Agreement, and the Company shall promptly
reimburse Executive for all such expenses, subject to documentation and subject
to the policies of the Company relating to expense reimbursement.

(e) D&O Insurance. During the Term of Employment, the Company shall provide
Executive with Director’s and Officer’s indemnification insurance coverage in
accordance with the terms of the Company’s policies as in effect from time to
time, which policies may be subject to change during the Term of Employment.

7. Termination of Employment. Executive’s employment hereunder may be terminated
prior to the end of the Term of Employment under the following circumstances,
and any such termination shall not be, nor be deemed to be, a breach of this
Agreement:

(a) Death. Executive’s employment hereunder shall terminate upon Executive’s
death.

(b) Disability. The Company shall have the right to terminate Executive’s
employment hereunder for Disability (as defined below). “Disability” shall mean
Executive’s inability to perform Executive’s duties hereunder on a full-time
basis for a period of ninety (90) days during any three hundred sixty-five
(365) day period, as a result of physical or mental incapacity as determined by
a medical doctor reasonably selected in good faith by the Company. Any action
taken pursuant to this Section 7(b) shall be in accordance with the Americans
with Disabilities Act.

(c) For Cause. The Company shall have the right to terminate Executive’s
employment for Cause. Upon the reasonable belief by the Company that Executive
has committed an act (or has failed to act in a manner) which constitutes Cause,
including under the provisions of paragraph 13 of this Agreement, as set out in
a concomitant notice to Executive, the Company may immediately suspend Executive
from Executive’s duties herein and bar

 

4



--------------------------------------------------------------------------------

Executive from its premises during the Company’s investigation of such acts (or
failures to act) and any such suspension shall not be deemed to be a breach of
this Agreement by the Company and/or otherwise provide Executive a right to
terminate Executive’s employment for Good Reason (the “Investigation Period”);
provided, however, that the Company shall continue to pay Executive all Base
Salary, Bonuses, and Other Benefits. If the Company thereafter concludes in good
faith Executive has committed an act (or has failed to act in a manner) which
constitutes Cause, and that Cause remains uncured by the end of any applicable
cure period, then the Company shall have the right to terminate Executive’s
employment for Cause immediately. In addition to violation of the provisions
contained in Section 13 of this Agreement, for purposes of this Agreement,
“Cause” shall mean:

(i) Executive’s conviction of or guilty plea or plea of no contest to a felony
(or its equivalent under applicable law),

(ii) Conduct by Executive that constitutes fraud or embezzlement, or any acts of
dishonesty in relation to Executive’s duties with the Company;

(iii) Executive’s gross negligence, bad faith or willful misconduct which
creates a likelihood of material reputational or economic harm to the Company or
its Subsidiaries or its Affiliates as reasonably determined by the Company in
its sole discretion. For the purposes of this Section 7(c)(iii), “gross
negligence, bad faith or willful misconduct” may include: violation of the
Company’s anti-harassment and anti-discrimination policies; failure to comply
with any regulatory requirements applicable to Executive’s job duties; failure
to comply with internal regulatory compliance obligations, or breach of
Executive’s confidentiality obligations. The foregoing are merely examples and
not necessarily an exhaustive list of conduct that may comprise gross
negligence, bad faith or willful misconduct;

(iv) Executive’s refusal or failure to perform Executive’s duties hereunder as
reasonably determined by the Company in its sole discretion;

(v) Executive’s refusal or failure to perform any reasonable directive of the
Company;

(vi) Executive’s knowing misrepresentation of any material fact that the Company
reasonably requests;

(vii) Executive being found unsuitable by the Company’s Compliance Committee or
by a gaming regulatory agency, or, the Company is either informed or notified by
a federal, state or local regulatory authority that such regulatory authority
will recommend a finding of unsuitability as to Executive, in any jurisdiction
in which the Company, Caesars Entertainment Corporation, or any of their
respective Subsidiaries or Affiliates conducts operations;

(viii) Executive’s violation, as reasonably determined by the Company, of any
securities or employment laws or regulations; or

(ix) Executive’s breach of Executive’s obligations under this Agreement or
violation of the Policies as reasonably determined by the Company.

 

5



--------------------------------------------------------------------------------

Executive shall have thirty (30) days, after the Company provides written notice
of breach setting forth in reasonable detail the facts and circumstances
supporting the Company’s determination that Executive is in breach of
subsections (iv), (v), and (ix) in this Section 7(c), to cure such breach,
subject to the Company’s good faith determination that such acts are curable,
and subject to the Company’s reasonable determination that Executive has
successfully cured any and all action supporting Cause for termination.

(d) Without Cause. The Company shall have the right to terminate Executive’s
employment hereunder without Cause, at any time and for any reason or no reason,
by providing Executive with a Notice of Termination at least thirty (30) days
prior to the effective date of such termination.

(e) By Executive. Executive shall have the right to terminate Executive’s
employment hereunder without Good Reason (as defined below) by providing the
Company with a Notice of Termination at least thirty (30) days prior to such
termination. Executive also shall have the right to terminate Executive’s
employment hereunder with Good Reason as set forth herein. For purposes of this
Agreement, Executive shall have “Good Reason” to terminate Executive’s
employment if, (i) within thirty (30) days after Executive knows (or has reason
to know) of the occurrence of any of the following events, Executive provides
written notice to the Company requesting that it cure such events, (ii) the
Company fails to cure, if curable, such events within sixty (60) days following
such notice, and, (iii) within ten (10) days after the expiration of such cure
period, Executive provides the Company with a Notice of Termination: (A) a
material reduction in Executive’s Base Salary other than a reduction that
applies to a similarly situated class of employees of the Company or its
Subsidiaries or Affiliates; (B) a material diminution in Executive’s duties or
responsibilities for a period of more than forty-five (45) days (not including
any Investigation Period); or (C) a material breach by the Company of any of its
material obligations to the Executive under this Agreement.

(f) Due to Expiration of the Term of Employment. The Term of Employment shall
terminate upon the expiration of the then current Term of Employment in the
event that either Party delivers a Notice of Non-Renewal to the other Party in
accordance with Section 1 of this Agreement.

8. Date of Termination. Executive’s employment shall terminate, and the
effective date of termination of Executive’s employment (the “Date of
Termination”) shall be as follows: (i) if Executive’s employment is terminated
due to Executive’s death pursuant to Section 7(a) of this Agreement, the date of
Executive’s death, as stated on the death certificate, shall be the Date of
Termination; (ii) if Executive’s employment is terminated due to Executive’s
Disability pursuant to Section 7(b) of this Agreement, the Date of Termination
shall be fifteen (15) days after a Notice of Termination is delivered to
Executive, as set forth in Section 16 below; (iii) if Executive’s employment is
terminated for Cause pursuant to Section 7(c) of this Agreement, the Date of
Termination shall be, after the expiration of an applicable cure period as set
forth in Section 7(c), the date on which the Company notifies Executive in
writing, pursuant

 

6



--------------------------------------------------------------------------------

to Section 7(c), of his termination for Cause, which will be delivered to
Executive pursuant to Section 16; (iv) if Executive’s employment is terminated
without Cause, as set forth in Section 7(d) of this Agreement, the Date of
Termination shall be thirty (30) days after delivery to Executive of a Notice of
Termination and delivered to Executive, as set forth in Section 16 below; (v) if
Executive’s employment is terminated by Executive without Good Reason pursuant
to Section 7(e) of this Agreement, the Date of Termination shall be thirty
(30) days after delivery to the Company of a Notice of Termination as set forth
in Sections 7(e) and 16 of this Agreement; provided further, that in the event
of termination of Executive’s employment hereunder without Good Reason, the
Company may, in its sole and absolute discretion, accelerate such Date of
Termination by delivering to Executive a written notice of such acceleration, as
set forth in Section 16 below; (vi) if Executive’s employment is terminated by
Executive for Good Reason pursuant to Section 7(e) of this Agreement, the Date
of Termination shall be thirty (30) days after delivery to the Company of a
Notice of Termination is delivered to the Company, as set forth in Sections 7(e)
and 16 of this Agreement; and (vii) if Executive’s employment is terminated by
the Company or by Executive by delivering a Notice of Non-Renewal pursuant to
Sections 1, 7(f), and 16 of this Agreement, the Date of Termination shall be the
last day of the then-current Term of Employment.

A “Notice of Termination” shall identify the provision of this Agreement
pursuant to which the Executive’s employment and this Agreement are being
terminated.

9. Compensation Upon Termination. In the event Executive’s employment terminates
prior to the expiration of the Term of Employment, the Company shall provide
Executive with the payments and benefits set forth below. The payments described
herein shall be in lieu of any other severance or termination benefits that
Executive may otherwise have been eligible to receive under any severance
policy, plan, or program maintained by the Company or its Subsidiaries or
Affiliates or as otherwise mandated by law. To the extent that the Company
and/or its Subsidiaries or Affiliates are required to pay Executive severance or
termination pay under any such severance policy, plan, program, or applicable
law, the amounts payable hereunder shall be reduced, but not below zero, on a
dollar for dollar basis, and if and to the extent such reduction is permissible
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).

(a) Termination for Cause, Without Good Reason or upon Expiration of the Term of
Employment Due to Executive’s Issuance of a Notice of Non-Renewal. If
Executive’s employment is terminated by the Company for Cause, by Executive
without Good Reason or upon expiration of the Term of Employment due to
Executive’s issuance of a Notice of Non-Renewal:

(i) within ten (10) business days following such termination, the Company shall
pay to Executive any unpaid Base Salary earned through the Date of Termination;

 

7



--------------------------------------------------------------------------------

(ii) within thirty (30) days following such termination, the Company shall
reimburse Executive pursuant to Section 6(c) for reasonable expenses incurred
but not paid prior to such termination of employment; and

(iii) the Company shall provide to Executive other or additional benefits (if
any), in accordance with the then-applicable terms of any then-applicable plan,
program, agreement or other arrangement of any of the Company, or of any of its
Subsidiaries or Affiliates, in which Executive participates (the rights
described in sub-clauses (i), (ii), and (iii) are collectively referred to as
the “Accrued Obligations”). Thereafter, the Company shall have no further
obligation under this Agreement or otherwise to Executive or Executive’s legal
representatives or estate except as required by any applicable law.

(b) Death. If Executive’s employment is terminated due to Executive’s death
during the Term of Employment, Executive or Executive’s beneficiary, legal
representative, or estate shall receive the Accrued Obligations. Thereafter, the
Company shall have no further obligation under this Agreement to Executive or
Executive’s beneficiaries, legal representatives or estate except as otherwise
required by applicable law.

(c) Termination Without Cause, For Good Reason, upon Expiration of the Term of
Employment Due to Company’s Issuance of a Notice of Non-Renewal, or for
Disability. In the event that Executive’s employment under this Agreement is
terminated by the Company without Cause under Section 7(d) of this Agreement, by
Executive with Good Reason under Section 7(e) of this Agreement, upon expiration
of the Term of Employment due to Company’s issuance of a Notice of Non-Renewal
pursuant to Section 7(f) of this Agreement, or by the Company for Disability
under Section 7(b) of this Agreement during the Term of Employment, the Company
shall pay or provide to Executive the Accrued Obligations and, subject to
Executive’s signing a separation agreement and release in the form attached
hereto as Exhibit B (with such changes as may be necessary due to applicable
law) (the “Release”) within twenty-one (21) days or forty-five (45) days,
whichever period is applicable under the ADEA (as defined in Exhibit B)
following the Date of Termination, and not revoking the Release within seven
(7) days of signing it, the Company shall pay to Executive a severance amount
equal to Executive’s monthly rate of Base Salary (i.e., 1/12 of Executive’s
annual rate of Base Salary) for each of eighteen (18) months (the “Severance
Period”) commencing after execution of the release by Executive, but in no case
sooner than expiration of the 7-day waiting period set forth in Section 5(b) of
Exhibit B, in accordance with the Company’s regular payroll practices; provided,
that, the Company may cease making the payments under this Section 9(c) (in
addition to asserting any other rights it may have in law of equity) (i) if
Executive is in breach of any of Executive’s obligations under Section 10 of
this Agreement and Executive has failed to cure such breach, if curable, within
ten (10) days following the Company’s notice to Executive of such breach; or
(2) if Executive is in breach of any of the terms of the Release. If applicable,
Executive will be entitled to receive the benefits set forth on Exhibit C hereto
during the Severance Period.

 

8



--------------------------------------------------------------------------------

(d) RESERVED

(e) Executive’s Equity Awards. The Executive’s equity awards, including but not
limited to, options and shares acquired thereunder, restricted stock, restricted
stock units, and long-term cash grants, if any, will be treated in accordance
with the terms of the plan pursuant to which such awards and grants were
awarded.

(f) Vesting of Long Term Incentive Awards upon Certain Terminations.
Notwithstanding anything herein to the contrary, in the event that
(i) Executive’s employment is terminated by the Company without Cause,
(ii) Executive resigns for Good Reason, (iii) Executive’s employment is
terminated by reason of Executive’s death or (iv) Executive is terminated by the
Company on account of Executive’s Disability, in each case at any time between
March 8, 2017 and October 6, 2019 all outstanding awards under the Caesars
Entertainment Corporation 2012 Performance Incentive Plan and any other Company
long-term incentive program will immediately vest; provided that such awards
will be settled in accordance with the terms of the applicable award agreement
or incentive plan. Notwithstanding anything herein, any performance-based
long-term incentive awards that vest pursuant to this Section 9(f) will vest
based on actual performance through the end of the applicable performance
period. Further, any outstanding stock options will remain exercisable until at
least the second anniversary of such termination, but in no event beyond the
original term of the option.

(g) Post Termination Vesting of Long Term Incentive Awards. Notwithstanding
anything herein to the contrary, in the event that (i) Executive remains
continuously and actively employed with the Company through October 6, 2019 ,
and (ii) Executive terminates employment with the Company and its Subsidiaries
following October 6, 2019 for any reason other than by the Company for Cause,
all outstanding awards held by the Executive at the time of such termination
under the Caesars Entertainment Corporation 2012 Performance Incentive Plan and
any other Company long-term incentive program will continue to vest, to the
extent applicable, on their original schedules, as specified in those specific
award agreements, and be settled in accordance with the terms of the applicable
award agreement or incentive plan. For the avoidance of doubt, any outstanding
performance-based awards subject to this Section 9(g) will vest, if at all,
based on actual performance through the end of the applicable performance
period(s). Further, any outstanding stock options will remain exercisable until
the original term of the option.

10. Restrictive Covenants and Confidentiality.

(a) Acknowledgments. Executive acknowledges that: (i) as a result of Executive’s
employment by the Company, Executive has obtained and will obtain Confidential
Information (as defined below); (ii) the Confidential Information has been
developed and created by the Company and its Subsidiaries and Affiliates at
substantial expense and the Confidential Information constitutes valuable
proprietary assets of the Company; (iii) the Company and its Subsidiaries and
Affiliates will suffer substantial damage and irreparable harm which will be
difficult to compute if, during the Term of Employment or during the Restricted
Period as defined in Section 10(c) below, Executive should engage in or assist a
Competitive Business (as defined herein) in violation of the provisions of this
Agreement; (iv) the nature of the Company’s

 

9



--------------------------------------------------------------------------------

and its Subsidiaries’ and Affiliates’ business is such that it can be conducted
anywhere in the world and is not limited to a geographic scope or region;
(v) the Company and its Subsidiaries and Affiliates will suffer substantial
damage which will be difficult to compute if, during the Term of Employment or
thereafter, Executive should solicit or interfere with the Company’s or its
Subsidiaries’ or Affiliates’ employees, clients, or customers or should divulge
Confidential Information relating to the business of the Company or its
Subsidiaries or Affiliates in violation of the provisions of this Agreement;
(vi) the provisions of this Agreement are reasonable and necessary for the
protection of the business of the Company and its Subsidiaries and Affiliates;
(vii) the Company would not have hired or continued to employ Executive or grant
the benefits contemplated under this Agreement unless Executive agreed to be
bound by the terms hereof; and (viii) the provisions of this Agreement will not
preclude Executive from other gainful employment following Executive’s
termination from the Company. “Competitive Business” as used in this Agreement
shall mean any business which competes directly or indirectly with the Company’s
or its Affiliates’ or Subsidiaries’ business of owning, operating, managing or
branding casinos, casino/resorts, casino/hotels, internet gaming, or other
gaming venture engaged in by the Company or any of its Affiliates or
Subsidiaries as of the Date of Termination, as well as providing goods or
services relating to casino resort operations and gaming. For the avoidance of
doubt, nothing herein shall bar Executive from, among other things, providing
services to any resort or hotel entity whose principal business or investment
does not, on more than a de minimis basis, engage in similar casino resort
operations and gaming, casinos, casino/resorts, casino/hotels, internet gaming,
or other gaming venture engaged in by the Company or any of its Subsidiaries or
Affiliates as of the Date of Termination. “Confidential Information” as used in
this Agreement shall mean any and all confidential and/or proprietary knowledge,
data, or information of the Company or any Subsidiary or Affiliate, including,
without limitation, any: (A) food and beverage procedures, recipes, finances,
financial management systems, player identification systems (Total Rewards),
pricing systems, organizational charts, salary and benefit programs, and
training programs, (B) trade secrets, drawings, inventions, methodologies, mask
works, ideas, processes, formulas, source or object codes, data, programs,
software source documents, data, film, audio and digital recordings, works of
authorship, know-how, improvements, discoveries, developments, designs or
techniques, intellectual property or other work product of the Company or any
Affiliate, whether or not patentable or registrable under trademark, copyright,
patent, or similar laws; (C) information regarding plans for research,
development, new service offerings and/or products, marketing, advertising, and
selling, distribution, business plans, business forecasts, budgets, and
unpublished financial statements, licenses, prices, costs, suppliers, customers,
or distribution arrangements; (D) non-public information regarding and collected
from employees, suppliers, customers, clients, suppliers, vendors, agents,
and/or independent contractors of the Company or any Subsidiary or Affiliate;
(E) concepts and ideas relating to the development and distribution of content
in any medium or to the current, future, or proposed business opportunities,
products or services of the Company or any Subsidiary or Affiliate; or (F) any
other information, data, or the like that is designated as confidential or
treated as confidential by the Company or any of its Subsidiaries or Affiliates.

 

10



--------------------------------------------------------------------------------

(b) Confidentiality. In consideration of the compensation and other items of
benefit provided for in this Agreement, Executive agrees not to, at any time,
either during the Term of Employment or thereafter, divulge, post, use, publish,
or in any other manner reveal, directly or indirectly, to any person, firm,
corporation or any other form of business organization or arrangement and keep
in the strictest confidence any Confidential Information, except (i) as may be
necessary to the performance of Executive’s duties hereunder, (ii) with the
express written consent of the Company’s CEO or General Counsel, (iii) to the
extent that any such information is in or becomes in the public domain other
than as a result of Executive’s breach of any of obligations hereunder, or
(iv) where required to be disclosed by court order, subpoena or other government
process (including but not limited to disclosure(s) required by any gaming
regulatory authority) and in such event, provided that Executive notifies the
Company in writing in accordance with Section 16 below within three (3) days of
receiving such order, subpoena, or process, cooperates with the Company in
seeking an appropriate protective order and in attempting to keep such
information confidential to the maximum extent possible. Executive agrees to
promptly deliver to the Company the originals and all copies, in whatever
medium, of all such Confidential Information in Executive’s possession, custody
or control.

In addition, except as otherwise permitted by state or federal law, Executive
agrees to keep the terms and conditions of this Agreement confidential, as set
forth above, unless disclosure is otherwise required by applicable law or
regulation including disclosure(s) required by any gaming regulatory authority.
Executive understands that nothing contained in this Agreement limits
Executive’s ability to file a charge or complaint with the U.S. Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (government
agencies). Executive further understands that this Agreement does not limit
Executive’s ability to communicate with any government agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
government agency, including providing documents or other information, without
notice to the company. Executive may share the terms and conditions of this
Agreement with Executive’s spouse, legal counsel, and accountants, provided that
any such individual agrees to keep that information strictly confidential and
disclose it to no other person. Executive agrees that if any such individual to
whom Executive discloses information regarding the terms of this Agreement then
discloses such information to any other person, Executive will be personally
liable for such disclosure as a breach of this Agreement. Executive affirms that
Executive has not made any prior disclosures that, if made after signing this
Agreement, would have violated this obligation of confidentiality. Executive
understands that confidentiality as set forth in this paragraph 10(b) is an
important part of the consideration Executive is giving to the Company in this
Agreement and that it would be very difficult for the Company to quantify the
effect of a breach of these provisions, and that, accordingly, injunctive relief
is an appropriate remedy for any breach of these provisions, whether by
Executive or by any person to whom Executive or Executive’s agent or agents have
divulged information regarding the terms of this Agreement. Under the federal
Defend Trade Secrets Act of 2016, Executive shall not be held criminally or
civilly liable under federal or state trade secret law for the disclosure of a
trade secret that: (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made to Executive’s attorney in relation to a lawsuit for
retaliation against Executive for reporting a suspected violation of law; or
(c) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

 

11



--------------------------------------------------------------------------------

(c) Non-Compete. The Parties agree that, in the course of Executive performing
Executive’s job duties for the Company, Executive will necessarily become
intimately familiar with the Company’s hospitality-related strategies, plans,
financial information, techniques, and systems. The Parties further agree that,
if Executive were to become employed by a Competitive Business within eighteen
(18) months of the Date of Termination of Executive’s employment with Company,
Executive would inevitably use and disclose the Company’s Confidential
Information to such Competitive Business, giving such Competitive Business an
unfair competitive advantage. In consideration of the compensation and other
items of benefit provided for in this Agreement, Executive covenants and agrees
that during the Term of Employment and for a period of eighteen (18) months
following the Date of Termination of Executive’s employment for any reason, or
from the entry by a court of competent jurisdiction of a judgment enforcing this
Section, whichever of the foregoing is last to occur (the “Restricted Period”),
Executive will not, for Executive, or in conjunction with any other Person
(whether as a shareholder, partner, member, principal, agent, lender, director,
officer, manager, trustee, representative, employee, intern, volunteer,
consultant, or in another capacity), directly or indirectly, provide to any
Competitive Business the same or substantially similar services as those
provided by Executive to the Company whether (i) as a President of Hospitality,
(ii) in any substantially similar role irrespective of title or, (iii) if
Executive assumes a new position within the Enterprise during the Term of
Employment, in the same or substantially similar role as reflected by such new
position. Notwithstanding anything herein to the contrary, this Section 10(c)
shall not prevent Executive from acquiring securities representing not more than
1% of the outstanding voting securities of any entity the securities of which
are traded on a national securities exchange or in the over the counter market.

(d) Non-Solicitation of Employees. In consideration of the compensation and
other items of benefit provided for in this Agreement, Executive covenants and
agrees that during the Term of Employment and for a period of eighteen
(18) months following the Date of Termination of Executive’s employment for any
reason, or from the entry by a court of competent jurisdiction of a judgment
enforcing this Section, whichever of the foregoing is last to occur, Executive
shall not, without the prior written permission of the Company’s CEO or General
Counsel, directly or indirectly (i) solicit, or have or assist any other person
or entity to solicit any person who is employed by or providing services to the
Company or its Subsidiaries or Affiliates, at the time Executive’s employment
with the Company terminates, or who was employed by the Company or its
Subsidiaries or Affiliates within the six-month period prior to the Date of
Termination of Executive’s employment or (ii) encourage, assist, entice, request
and/or directly or indirectly cause any employee or consultant of the Company or
its Subsidiaries or Affiliates to breach or threaten to breach any terms of such
employee’s or consultant’s agreements with the Company or its Subsidiaries or
Affiliates or to terminate his or her employment with the Company or its
Subsidiaries or Affiliates.

(e) Non-Solicitation of Clients and Customers. In consideration of the
compensation and other items of benefit provided for in this Agreement,
Executive covenants and agrees that during the Term of Employment and for a
period of eighteen (18) months following the Date of Termination of Executive’s
employment for any reason, or from the entry by a court of

 

12



--------------------------------------------------------------------------------

competent jurisdiction of a judgment or any appeal thereon, whichever of the
foregoing is last to occur, Executive will not, for Executive, or in conjunction
with any other Person (whether as a shareholder, partner, member, lender,
principal, agent, director, officer, manager, trustee, representative, employee,
consultant or in another capacity), directly or indirectly: (i) solicit any
Person who, to Executive’s knowledge, was an existing or prospective customer,
client, supplier, or vendor of the Company or its Subsidiaries or Affiliates at
the time of, or at the time during the six (6) months preceding, Executive’s
termination of employment (an “Associated Person”); or (ii) request or cause any
of the Company’s or its Subsidiaries’ or Affiliates’ clients, customers,
suppliers, or vendors (an “Associated Person”) to cancel, terminate, reduce or
otherwise interfere with any business relationship with the Company or its
Subsidiaries or Affiliates. The restrictive covenants detailed in this
Section 10(e) shall not apply if: (i) Executive did not solicit the Associated
Person; (ii) the Associated Person voluntarily chooses to cancel, terminate or
reduce its relationship with the Company and voluntarily seek the services of
Executive; and (iii) Executive otherwise complies with all restrictive covenants
detailed in Section 10.

(f) Post-Employment Property. The Parties agree that any work of authorship,
invention, design, discovery, development, technique, improvement, source code,
hardware, device, data, apparatus, practice, process, method, or other work
product whatever (whether patentable or subject to copyright, or not, and
hereinafter collectively called “discovery”) that Executive, either solely or in
collaboration with others, has conceived, created, made, discovered, invented,
developed, perfected, or reduced to practice during the term of Executive’s
employment, whether or not during regular business hours or on the Company’s or
any Subsidiaries and Affiliates’ premises, shall be the sole and complete
property of the Company and/or its Subsidiaries and Affiliates. More
particularly, and without limiting the foregoing, Executive agrees that all of
the foregoing and any (i) inventions (whether patentable or not, and without
regard to whether any patent therefor is ever sought); (ii) marks, names, or
logos (whether or not registrable as trade or service marks, and without regard
to whether registration therefor is ever sought); (iii) works of authorship
(without regard to whether any claim of copyright therein is ever registered);
and (iv) trade secrets, ideas, and concepts (subsections (i)—(iv) collectively,
“Intellectual Property Products”) created, conceived, or prepared on the
Company’s or its Subsidiaries and Affiliates’ premises or otherwise, whether or
not during normal business hours or on the Company’s premises, and related to
the Company’s business, shall perpetually and throughout the world be the
exclusive property of the Company and/or its Subsidiaries and Affiliates, as
shall all tangible media (including, but not limited to, papers, computer media,
and digital and cloud-based of all types and models) in which such Intellectual
Property Products shall be recorded or otherwise fixed. Upon Date of Termination
of Executive’s employment with the Company for any reason whatsoever, and at any
earlier time the Company so requests, Executive will immediately deliver to the
custody of the person designated by the CEO or General Counsel of the Company
all originals and copies of any documents and other property of the Company or
any of its Subsidiaries or Affiliates in Executive’s possession or under
Executive’s custody or control.

(g) Works for hire. Executive agrees that all works of authorship created in
whole or in part by Executive during Executive’s engagement by the Company shall
be works made for hire of which the Company or its Subsidiaries and Affiliates
is the author and owner of copyright. To the extent that any competent
decision-making authority should ever determine that any work of authorship
created by Executive during Executive’s engagement by the

 

13



--------------------------------------------------------------------------------

Company is not a work made for hire, Executive hereby assigns all right, title,
and interest in the copyright therein, in perpetuity and throughout the world,
to the Company. To the extent that this Agreement does not otherwise serve to
grant or otherwise vest in the Company or any of its Subsidiaries or Affiliates
all rights in any Intellectual Property Product created in whole or in part by
Executive during Executive’s engagement by the Company, Executive hereby assigns
all right, title, and interest therein, in perpetuity and throughout the world,
to the Company. Executive agrees to execute, immediately upon the Company’s
reasonable request and without any additional compensation, any further
assignments, applications, conveyances or other instruments, at any time after
execution of this Agreement, whether or not Executive remains employed by the
Company at the time such request is made, in order to permit the Company, its
Subsidiaries and Affiliates, and/or their respective successors and assigns to
protect, perfect, register, record, maintain, or enhance their rights in any
Intellectual Property Product; provided, that, the Company shall bear the cost
of any such assignments, applications, or consequences.

(h) [RESERVED.]

(i) Enforcement. If Executive commits a breach of any of the provisions of this
Section 10, the Company shall have the right and remedy to have the provisions
specifically enforced by any court having jurisdiction, it being acknowledged
and agreed by Executive that Executive possesses considerable Confidential
Information and that the services being rendered hereunder are of a special,
unique, and extraordinary character and that any such breach will cause
irreparable injury to the Company and its Subsidiaries and Affiliates and that
money damages will not provide an adequate remedy to the Company or its
Subsidiaries or Affiliates. Such right and remedy shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company and its
Subsidiaries and Affiliates, at law or in equity. Accordingly, Executive
consents to the issuance of a temporary and/or preliminary injunction, in aid of
arbitration, consistent with the terms of this Agreement.

(j) Modification/Blue Pencil. Except where prohibited, if, at any time, a
reviewing court of appropriate jurisdiction called upon to issue an injunction
in accordance with Section 10(i) finds any of the provisions of this Section 10
to be invalid or unenforceable under any applicable law, by reason of being
vague or unreasonable as to area, duration, or scope of activity, this Agreement
shall be considered divisible and such court shall have authority to modify or
blue pencil this Agreement to cover only such area, duration, and scope as shall
be determined to be reasonable and enforceable by the court. Executive and the
Company agree that this Agreement, as so amended, shall be valid and binding as
though any invalid or unenforceable provision had not been included herein.

(k) EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ THIS SECTION 10 AND
HAS HAD THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS EXECUTIVE
CONSIDERED NECESSARY, AND THAT EXECUTIVE UNDERSTANDS THIS AGREEMENT’S CONTENTS
AND SIGNIFIES SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.

 

14



--------------------------------------------------------------------------------

11. Assignability; Binding Nature. The rights and benefits of Executive
hereunder shall not be assignable, whether by voluntary or involuntary
assignment or transfer by Executive or otherwise. This Agreement shall be
binding upon, and inure to the benefit of, the successors and assigns of the
Company, and the heirs, beneficiaries, executors, and administrators of
Executive, and shall be assignable by the Company only to any entity acquiring
substantially all of the assets of the Company, whether by merger,
consolidation, sale of assets or similar transactions. In the event of such an
assignment, Executive shall receive $1,000, subject to applicable deductions and
withholding taxes, in addition to Executive’s compensation hereunder as
additional consideration for such assignment.

12. Representations. Executive represents and warrants to the Company, and
Executive acknowledges that the Company has relied on such representations and
warranties in employing Executive, that neither Executive’s duties as an
employee of the Company nor Executive’s performance in accordance with the terms
of this Agreement will breach any other obligations of Executive, including
under any other agreement to which Executive is a party, including, without
limitation, any agreement limiting the use or disclosure of any information
acquired by Executive prior to Executive’s employment by the Company. Executive
represents and warrants that Executive has not willfully or knowingly
misrepresented or withheld any material fact that the Company would reasonably
need to make an informed decision regarding an offer of employment to Executive.
In addition, Executive represents and warrants and acknowledges that the Company
has relied on such representations and warranties in employing Executive, and
that Executive has not entered into, and will not enter into, any agreement,
either oral or written, in conflict herewith.

13. Compliance. Executive agrees to comply with all federal, state, local,
provincial or other laws or regulations in all jurisdictions both domestic and
international. Failure to do so could result in termination of this Agreement
for Cause pursuant to paragraph 7(c) of this Agreement. As a holder of
privileged gaming licenses, the Company and its affiliates are required to
adhere to strict laws and regulations regarding its associations, including
associations with key employees as defined under the Caesars Entertainment
Corporation Ethics and Compliance Program (“E&C Program”). If at any time:
(a) the Company’s Compliance Committee determines, in its sole discretion, that
Executive is an unsuitable person as that term is defined in the E&C Program, or
that it would be in the Company’s best interest to terminate the employment of
Executive in order to protect any proposed or pending gaming licenses or any of
its privileged gaming licenses; or (b) the Company is either informed or
notified by a federal, state or local regulatory authority that such regulatory
authority will recommend a finding of unsuitability as to Executive, the Company
may immediately terminate this Agreement pursuant to paragraph 7(c) of this
Agreement. During the term of this Agreement, to the extent that any prior
disclosure made by Executive becomes inaccurate, including but not limited to
the initiation of any criminal proceeding or any civil or administrative
proceeding or process which alleges any violations of law involving Executive
shall disclose the information to Company within 10 calendar days from that
event. Executive agrees to comply with any background investigation conducted in
connection with the disclosure of this updated information. If Executive is or
becomes required to be licensed by any federal, state, and/or local gaming
regulatory agency and fails to become so licensed, or, once licensed, fails to
maintain such license or fails to continue to be suitable by the governmental
regulatory agency, the Company may immediately terminate this Agreement for
Cause pursuant to paragraph 7(c) of this Agreement.

 

15



--------------------------------------------------------------------------------

By signing this Agreement, Executive acknowledges that Executive has received a
copy of the E&C Program, the Caesars Anti-Corruption Compliance Policy, and the
Caesars Entertainment Corporation Anti-Money Laundering Policy and Program.
Executive understands and agrees to comply with these and all other policies
adopted by the Company. Executive shall sign all certification/attestation forms
associated with these policies and return them to the Caesars Corporate
Compliance Department. Executive further understands Executive’s obligation to
report suspected violations of law, regulation, policies, or of unethical
conduct occurring within the Company and/or its affiliates to the Chief
Regulatory & Compliance Officer, his/her designee, or through the Ethics and
Compliance Hotline, the number for which is posted on the Caesars Entertainment
Corporation intranet website.

14. Litigation And Regulatory Cooperation. During the Term of Employment and
continuing thereafter upon termination of employment, Executive shall reasonably
cooperate with the Company and its Subsidiaries and Affiliates in the defense or
prosecution of any claims or actions now in existence or that may be brought or
threatened in the future against or on behalf of any of the Company, its
Subsidiaries, Affiliates, divisions, successors, and assigns, about which the
Company believes Executive may have relevant information. Executive’s
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of the Company, its Subsidiaries,
Affiliates, successors and assigns at mutually convenient times. Executive also
shall cooperate fully with the Company in connection with any investigation or
review by any federal, state, or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
Executive was employed by the Company; provided, that, the Company will
reimburse Executive for Executive’s reasonable travel expenses incurred with
respect to such cooperation.

15. Resolution of Disputes. Any dispute arising in connection with the validity,
interpretation, enforcement, or breach of this Agreement or arising out of
Executive’s employment or termination of employment with the Company; under any
statute, regulation, ordinance or the common law; or otherwise arising between
Executive, on the one hand, and the Company or any of its Subsidiaries or
Affiliates, on the other hand, the Parties, shall (except to the extent
otherwise provided in Section 10(i) with respect to certain requests for
injunctive relief) be submitted to binding arbitration before the American
Arbitration Association (“AAA”) for resolution. Such arbitration shall be
conducted in Las Vegas, Nevada, and the arbitrator will apply the law of the
jurisdiction as provided in Section 17(h), below, including federal law as
applied in the courts in the jurisdiction specified in Section 17(h). The
arbitration shall be conducted in accordance with the AAA’s Employment
Arbitration Rules, as modified by the terms set forth in this Agreement. The
arbitration will be conducted by a single arbitrator, who shall be an attorney
who specializes in the field of employment law and shall have prior experience
arbitrating employment disputes. The Company will pay the fees and costs of the
Arbitrator and/or the AAA, except that Executive will be responsible for paying
the applicable filing fee not to exceed the fee that Executive would otherwise
pay to file a lawsuit asserting the same claim in court. The arbitrator shall
not have the authority to modify the terms of this Agreement except to the
extent that the Agreement violates any governing statue, in which case the
arbitrator may modify the Agreement solely as necessary to not conflict with
such statute. The Arbitrator shall have the authority to award any remedy or
relief that could a court in the jurisdiction specified in Section 17(h) could
grant in conformity with the applicable law on the

 

16



--------------------------------------------------------------------------------

basis of claims actually made in the arbitration. The Arbitrator shall render an
award and written opinion which shall set forth the factual and legal basis for
the award. The award of the arbitrator shall be final and binding on the
Parties, and judgment on the award may be confirmed and entered in any state or
federal court located in the jurisdiction specified in Section 17(h). The
arbitration shall be conducted on a strictly confidential basis, and Executive
shall not disclose the existence of a claim, the nature of a claim, any
documents, exhibits, or information exchanged or presented in connection with
any such a claim, or the result of any arbitration (collectively, “Arbitration
Materials”), to any third party, with the sole exception of Executive’s legal
counsel, who Executive shall ensure adheres to all confidentiality terms in this
Agreement. In the event of any court proceeding to challenge or enforce an
arbitrator’s award, the Parties hereby consent to the exclusive jurisdiction of
the state and federal courts in the jurisdiction specified in Section 17(h) and
agree to venue in that jurisdiction. The Parties agree to take all steps
necessary to protect the confidentiality of the Arbitration Materials in
connection with any such proceeding, agree to file all Confidential Information
(and documents containing Confidential Information) under seal to the extent
possible, and agree to the entry of an appropriate protective order encompassing
the confidentiality terms of this Agreement. Each party agrees to pay its own
costs and fees in connection with any arbitration of a dispute arising under
this Agreement, and any court proceeding arising therefrom, regardless of
outcome. To the extent any dispute is found not to be subject to this
arbitration provision, both Executive and Company hereby waive their respective
rights to trial by jury.

EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ THIS SECTION 15,
VOLUNTARILY AGREES TO ARBITRATE ALL DISPUTES, AND HAS HAD THE OPPORTUNITY TO
REVIEW THE PROVISIONS OF SECTION 15 WITH ANY ADVISORS AS EXECUTIVE CONSIDERED
NECESSARY. BY SIGNING BELOW, EXECUTIVE SIGNIFIES EXECUTIVE’S UNDERSTANDING AND
AGREEMENT TO SECTION 15.

16. Notices. Any written notice required to be provided by the Company to the
Executive, or by the Executive to the Company, pursuant to this Agreement shall
be delivered, and receipt shall be deemed effective, as follows:

 

If to the Company:    Caesars Enterprise Services, LLC    One Caesars Palace
Drive    Las Vegas, Nevada 89109    Phone: 702-407-6300    Attention: General
Counsel    Such notice must be: (i) delivered to the Company’s General Counsel
(in which case delivery shall be deemed effective at the moment notice is
delivered to the office of the General Counsel); or (ii) sent by a nationally
recognized overnight courier. Delivery to the Company shall be deemed effective
two days after the notice is given to the overnight courier for delivery.

 

17



--------------------------------------------------------------------------------

If to Executive:    (i) Hand delivered to the Executive (in which case delivery
shall be deemed effective at the moment notice is handed to the Executive); or
(ii) sent by a nationally recognized overnight courier to the address of
Executive’s principal residence as it appears in the Company’s records. Delivery
to the Executive shall be deemed effective two days after the notice is given to
the overnight courier for delivery. Nothing in the foregoing provision is
intended to alter the company’s right to terminate Executive’s employment
immediately for Cause orally or by other means, as set forth in Sections 7(c)
and 8 above. If to a beneficiary, heir or executor:   

 

Sent by a nationally recognized overnight courier to the address most recently
specified by Executive, beneficiary, or executor. Delivery shall be deemed
effective two days after the notice is given to the overnight courier.

17. Miscellaneous.

(a) Entire Agreement. This Agreement, including its Exhibits A, B, and C,
contains the entire understanding and agreement among the Parties concerning the
subject matter hereof and supersedes all prior agreements, understandings,
discussions, negotiations, and undertakings, whether written or oral, among them
with respect thereto.

(b) Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is set forth in a writing that specifically identifies the
provision being amended and that is signed by Executive and the CEO or Company
General Counsel. No waiver by any Person of any breach of any condition or
provision contained in this Agreement shall be deemed a waiver of any similar or
dissimilar condition or provision at the same or any prior or subsequent time.

(c) Headings. The headings of the Sections and sub-sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

(d) Beneficiaries/References. Executive shall be entitled, to the extent
permitted under applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit under this Agreement in the
event of Executive’s death by giving the Company written notice thereof. In the
event of Executive’s death or a judicial determination of Executive’s
incompetence, references in this Agreement to Executive shall be deemed, where
appropriate, to refer to Executive’s beneficiary, estate or other legal
representative.

(e) Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the Parties hereunder shall survive any
termination of Executive’s employment under this Agreement. Additionally, if any
provision of this Agreement is deemed unenforceable for any reason by a court of
competent jurisdiction, the remaining provisions in this Agreement shall survive
and remain valid and enforceable.

 

18



--------------------------------------------------------------------------------

(f) Withholding Taxes. The Company may withhold from any amounts or benefits
payable under this Agreement, including its Exhibit B and Exhibit C, any taxes
that are required to be withheld pursuant to any applicable law or regulation.

(g) 409A Provisions. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payment of the
benefits set forth herein either shall either be exempt from the requirements of
Section 409A of the Code, or shall comply with the requirements of such
provision. Notwithstanding any provision in this Agreement or elsewhere to the
contrary, if Executive is a “specified employee” within the meaning of
Section 409A of the Code as of the Date of Termination, any payments or benefits
due upon a termination of Executive’s employment under any arrangement that
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code and which do not otherwise qualify under the exemptions under Treas.
Regs. Section 1.409A-1 (including without limitation, the short-term deferral
exemption and the permitted payments under Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided within
thirty (30) days following the earlier of (i) the date which is six (6) months
after Executive’s separation from service (as defined in Section 409A of the
Code and the regulations and other published guidance thereunder) for any reason
other than death, and (ii) the date of Executive’s death. Notwithstanding
anything in this Agreement or elsewhere to the contrary, distributions upon
termination of Executive’s employment may only be made upon a “separation from
service” as determined under Section 409A of the Code and such date shall be the
Date of Termination for purposes of this Agreement. Each separately identified
amount to which Executive is entitled under this Agreement or otherwise shall be
treated as a separate payment for purposes of Section 409A of the Code. In
addition, to the extent possible under Section 409A of the Code, any series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments. In no event may Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement or
otherwise if such designation would constitute a “deferral of compensation”
within the meaning of Section 409A of the Code. All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A of the Code. To the extent that any
reimbursements pursuant to this Agreement or otherwise are taxable to Executive,
any reimbursement payment due to Executive shall be paid to Executive on or
before the last day of Executive’s taxable year following the taxable year in
which the related expense was incurred; provided, that, Executive has provided
the Company written documentation of such expenses in a timely fashion and such
expenses otherwise satisfy the Company’s expense reimbursement policies.
Reimbursements pursuant to this Agreement or otherwise are not subject to
liquidation or exchange for another benefit and the amount of such
reimbursements that Executive receives in one taxable year shall not affect the
amount of such reimbursements that Executive receives in any other taxable year.
Notwithstanding any of the foregoing to the contrary, the Company and its
officers, directors, employees, agents, and representatives make no guarantee or
representation that the payments or benefits provided under this Agreement
comply with, or are exempt from, the provisions of Section 409A of the Code, and
none of the foregoing shall have any liability or other obligation to indemnify
or hold harmless Executive or any beneficiary of

 

19



--------------------------------------------------------------------------------

Executive for any Tax, additional tax, interest or penalties that Executive or
any beneficiary of Executive may incur in the event that any provision of this
Agreement, or any amendment or modification thereof, or any other action taken
with respect thereto, is deemed to violate any of the requirements of
Section 409A of the Code.

(h) Governing Law. This Agreement shall be governed, construed, performed and
enforced in accordance with its express terms, and otherwise in accordance with
the laws of the State of Nevada applicable to contracts to be performed therein.

(i) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument.

(j) Construction. This Agreement shall not be construed against either Party,
and no consideration shall be given or presumption made on the basis of who
drafted the Agreement or any particular provision hereof or who supplied the
form of this Agreement. In construing the Agreement, (i) examples shall not be
construed to limit, expressly or by implication, the matter they illustrate,
(ii) the connectives “and,” “or,” and “and/or” shall be construed either
disjunctively or conjunctively so as to construe a sentence or clause most
broadly and bring within its scope all subject matter that might otherwise be
construed to be outside of its scope; (iii) the word “includes” and its
derivatives means “includes, but is not limited to” and corresponding derivative
expressions, (iv) a defined term has its defined meaning throughout the
Agreement, whether it appears before or after the place where it is defined, and
(v) the headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof.

(k) Third Party Beneficiaries. The parties agree that each of the Company’s
Affiliates and Subsidiaries are intended third party beneficiaries of this
Agreement and shall have the authority to enforce the provisions applicable to
them in accordance with the terms of hereof.

(l) Expenses. Each party shall pay all costs and expenses that it incurs with
respect to the negotiation, execution, delivery, and performance of the
Agreement.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

CAESARS ENTERPRISE SERVICES, LLC By:  

/s/ Mark Frissora

Name: Mark Frissora Title: President & Chief Executive Officer EXECUTIVE

/s/ Robert J. Morse

Robert J. Morse

 

21



--------------------------------------------------------------------------------

EXHIBIT A

[Other Service]

 

22



--------------------------------------------------------------------------------

EXHIBIT B

SEPARATION AGREEMENT AND RELEASE

In consideration of and in accordance with the                      Employment
Agreement by and between Executive and Caesars Enterprise Services, LLC with
offices at One Caesars Palace Drive, Las Vegas, Nevada 89109 (together with its
successors and assigns, the “Company”) (“Employment Agreement”), of which this
Exhibit B is part, Robert J. Morse (“Executive”) hereby agrees as follows. All
terms not defined in this Separation Agreement and Release (“Separation
Agreement”) shall have the same meanings as those set forth in the Employment
Agreement.

1. Consideration. Executive acknowledges and agrees that the payments and
benefits paid or granted to Executive under the Employment Agreement (the
“Consideration Amounts”), including but not limited to Section 9, thereof,
represent good, valuable, and sufficient consideration for signing this
Separation Agreement, and exceed any amounts or interests to which Executive
otherwise would be entitled. Executive acknowledges and agrees that except as
specifically provided in this Separation Agreement, the Company shall have no
other obligations or liabilities, monetary or otherwise, to Executive following
the date hereof (the “Effective Date”) and that the payments and benefits
contemplated herein constitute a complete settlement, satisfaction, and waiver
of any and all claims Executive may have against the Company.

2. Release of Claims.

(a) Executive, for Executive, Executive’s spouse, and each of Executive’s heirs,
beneficiaries, representatives, agents, successors, and assigns (collectively,
“Executive Releasors”), irrevocably and unconditionally releases and forever
discharges the Company, each and all of its predecessors, parents, Subsidiaries,
Affiliates, divisions, successors, and assigns (collectively with the Company,
the “Company Entities”), and each and all of the Company Entities’ current and
former officers, directors, employees, shareholders, representatives, attorneys,
agents, and assigns (collectively, with the Company Entities, the “Company
Releasees”), from any and all causes of action, claims, actions, rights,
judgments, obligations, damages, demands, accountings, or liabilities of any
kind or character, whether known or unknown, whether accrued or contingent, that
Executive has, had, or may have against them, or any of them, by reason of,
arising out of, connected with, touching upon, or concerning Executive’s
employment with the Company, Executive’s separation from the Company, and
Executive’s relationship with any or all of the Company Releasees, and from any
and all statutory claims, regulatory claims, claims under the Employment
Agreement, and any and all other claims or matters of whatever kind, nature, or
description, arising from the beginning of the world up through the Separation
Agreement Effective Date (as defined below) (collectively, the “Released
Claims”). Executive acknowledges that the Released Claims specifically include,
but are not limited to, any and all claims for fraud, breach of express or
implied contract, breach of the implied covenant of good faith and fair dealing,
interference with contractual rights, violation of public policy, invasion of
privacy, intentional or negligent infliction of emotional distress, intentional
or negligent misrepresentation, defamation, libel, slander, or breach of
privacy;



--------------------------------------------------------------------------------

claims for failure to pay wages, benefits, deferred compensation, commissions,
bonuses, vacation pay, expenses, severance pay, attorneys’ fees, or other
compensation of any sort; claims related to stock options, equity awards, or
other grants, awards, or warrants; claims related to any tangible or intangible
property of Executive that remains with the Company; claims for retaliation,
harassment or discrimination on the basis of race, color, sex, sexual
orientation, national origin, ancestry, religion, age, disability, medical
condition, marital status, gender identity, gender expression, or any other
characteristic or criteria protected by law; any claim under Title VII of the
Civil Rights Act of 1964 (Title VII, as amended), 42 U.S.C. §§ 2000e, et seq.,
the Civil Rights Act of 1991, the Civil Rights Act of 1866, the Family and
Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601, et seq., the Fair Labor Standards
Act (“FLSA”), 29 U.S.C. §§ 201, et seq., the Equal Pay Act, 29 U.S.C. §206(a)
and interpretive regulations, the Americans with Disabilities Act (“ADA”), 42
U.S.C. §§ 12101, et seq., the Consolidated Omnibus Budget Reconciliation Act of
1986 (“COBRA”), the Occupational Safety and Health Act (“OSHA”) or any other
health and/or safety laws, statutes, or regulations, the Uniformed Services
Employment and Reemployment Rights Act (“USERRA”), 38 U.S.C. §§ 4301-4333, the
Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 301, et
seq., the Immigration Reform and Control Act of 1986, 8 U.S.C. §§ 1101, et seq.,
or the Internal Revenue Code of 1986, as amended, the Worker Adjustment and
Retraining Notification Act; all claims arising under the Sarbanes-Oxley Act of
2002 (Public Law 107-204), including whistleblowing claims under 18 U.S.C. §§
1513(e) and 1514A; the Nevada Wage and Hour Laws, NEV. REV. STAT. § 608.005, et
seq., the Nevada Fair Employment Practices Act. NEV. REV. STAT. § 613.310 et
seq., and any and all other foreign, federal, state, or local laws, common law,
or case law, including but not limited to all statutes, regulations, common law,
and other laws in place in Clark County, Nevada. Executive understands that
nothing contained in this agreement limits Executive’s ability to file a charge
or complaint with the U.S. Equal Employment Opportunity Commission, the National
Labor Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (government agencies). Executive further
understands that this Agreement does not limit Executive’s ability to
communicate with any government agencies or otherwise participate in any
investigation or proceeding that may be conducted by any government agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit Executive’s right to receive an award for
information provided to any government agencies.

(b) Executive acknowledges that there is a risk that after the execution of this
Separation Agreement, Executive will incur or suffer damage, loss, or injury
that is in some way caused by or connected with Executive’s employment with the
Company or its Subsidiaries or Affiliates or Executive’s separation from the
Company or its Subsidiaries or Affiliates, and any relationship with or
membership or investment in the Company Releasees, but that is unknown or
unanticipated at the time of execution of this Separation Agreement. Executive
specifically assumes that risk, and agrees that this Separation Agreement and
the Released Claims apply to all unknown or unanticipated, accrued or contingent
claims and all matters caused by or connected with Executive’s employment with
the Company or its Subsidiaries or Affiliates and/or Executive’s separation from
the Company or its Subsidiaries or Affiliates, as well as those claims currently
known or anticipated. Executive acknowledges and agrees that this Separation
Agreement constitutes a knowing and voluntary waiver of any and all rights and
claims Executive does or may have as of the Separation Agreement Effective Date.
Executive acknowledges that Executive has waived rights or claims pursuant to
this Separation Agreement in exchange for consideration, the value of which
exceeds payment or remuneration to which Executive otherwise would be entitled.

 

2



--------------------------------------------------------------------------------

(c) To the extent permitted by law, Executive agrees never to file a lawsuit or
other adversarial proceeding with any court or arbitrator against the Company or
any other Company Releasee asserting any Released Claims. Executive represents
and agrees that, prior to signing this Separation Agreement, Executive has not
filed or pursued any complaints, charges, or lawsuits of any kind with any
court, governmental or administrative agency, arbitrator, or other forum against
the Company or any of the other Company Releasees, asserting any claims
whatsoever. Executive understands and acknowledges that, in the event Executive
files an administrative charge or commences any proceeding with respect to any
Released Claim, or in the event another person or entity does so in whole or in
part on Executive’s behalf, Executive waives and is estopped from receiving any
monetary award or other legal or equitable relief in connection with any such
proceeding.

(d) Executive represents and warrants that Executive has not assigned,
transferred, or permitted the subrogation of any of Executive’s rights, claims,
and/or causes of action, including any claims referenced in this Separation
Agreement, or authorized any other person or entity to assert any such claim or
claims on Executive’s behalf, and Executive agrees to indemnify and hold
harmless the Company against any assignment, transfer, or subrogation of said
rights, claims, and/or causes of action

3. Survival. The following Sections of the Employment Agreement shall remain in
full force and effect following the Date of Termination: Section 5
(“Claw-Back”), Section 9 (“Compensation Upon Termination”), Section 10
(“Restrictive Covenants and Confidentiality”), Section 11 (“Assignability;
Binding Nature”), Section 14 (“Litigation And Regulatory Cooperation”),
Section 14 (“Resolution of Disputes”), Section 15 (“Notices”), and Section 16
(“Miscellaneous”). Any disputes arising in connection with this Separation
Agreement or otherwise arising between any of Executive Releasors, on the one
hand, and any of the Company Releasees, on the other hand, shall be resolved in
accordance with Sections 10 and 14 of the Employment Agreement.

4. Tax Liability. Executive expressly acknowledges that neither the Company nor
its attorneys have made any representations to Executive regarding the tax
consequences of the consideration provided to Executive pursuant to this
Separation Agreement and Section 9 of the Employment Agreement. It is the
intention of the parties to this Separation Agreement that no payments made
under this Separation Agreement and/or Section 9 of the Employment Agreement be
subject to the additional tax on deferred compensation imposed by Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), but Company does
not guarantee that any such payment complies with or is exempt from Code
Section 409A. Each payment made under this Separation Agreement or Section 9 of
the Employment Agreement will be treated as a separate payment for purposes of
Code Section 409A and the right to a series of installment payments under this
Separation Agreement is to be treated as a right to a series of separate
payments.

 

3



--------------------------------------------------------------------------------

5. Knowing/Voluntary Waiver.

(a) Executive is entitled to consider the terms of this Separation Agreement for
twenty-one (21) days before signing it. If Executive fails to execute this
Separation Agreement within this twenty-one (21) day period, this Separation
Agreement will be null and void and of no force or effect. To execute this
Separation Agreement, Executive must sign and date the Separation Agreement
below, and return a signed copy hereof to Attn: Corporate Compensation, Caesars
Enterprise Services, LLC, One Caesars Palace Drive, Las Vegas, Nevada 89109,
(phone):702-880-6829, compensationrequests@caesars.com, via nationally
recognized overnight carrier or email.

(b) Executive may revoke this Separation Agreement within seven (7) days of
Executive’s signing it by delivering a written notice of such revocation to
Attn: Corporate Compensation, Caesars Enterprise Services, LLC, One Caesars
Palace Drive, Las Vegas, Nevada 89109, (phone): 702-880-6829,
compensationrequests@caesars.com, via nationally recognized overnight carrier or
email. If Executive revokes this Separation Agreement within seven (7) days of
signing it, this Separation Agreement and the promises contained herein or in
Section 9 of the Employment Agreement automatically will be null and void. If
Executive signs this Separation Agreement and does not revoke this Separation
Agreement within seven (7) days of signing it, this Separation Agreement shall
become binding, effective, and irrevocable on the eighth (8th) day after the
Separation Agreement is executed by both parties (the “Separation Agreement
Effective Date”).

(c) Executive acknowledges that Executive (a) has carefully read this Separation
Agreement and the Employment Agreement; (b) is competent to manage Executive’s
own affairs; (c) fully understands the Separation Agreement’s and Employment
Agreement’s contents and legal effect, and understands that Executive is giving
up any legal claims Executive has against any of the Company Releasees,
including but not limited to any and all legal rights or claims under the Age
Discrimination in Employment Act of 1967 (“ADEA”) (29 U.S.C. § 626, as amended),
and all other federal, state, foreign, and local laws regarding age
discrimination, whether those claims are presently known or hereafter
discovered; (d) has been advised to consult with an attorney of Executive’s
choosing prior to signing this Separation Agreement, if Executive so desires;
and (e) has chosen to enter into this Separation Agreement freely, without
coercion, and based upon Executive’s own judgment, and that Executive has not
relied upon any promises made by any of the Company Releasees, other than the
promises explicitly contained in this Separation Agreement.

6. Miscellaneous.

This Separation Agreement may be executed in counterparts, each of which shall
be deemed an original, and both of which together shall constitute one and the
same instrument. The section headings in this Separation Agreement are provided
for convenience only and shall not affect the construction or interpretation of
this Separation Agreement or the provisions hereof.

This Separation Agreement shall not in any way be construed as an admission that
the Company, Executive, or any other individual or entity has any liability to
or acted wrongfully in any way with respect to Executive, the Company, or any
other person.

 

4



--------------------------------------------------------------------------------

This Separation Agreement shall not be construed against either Party, and no
consideration shall be given or presumption made on the basis of who drafted the
Separation Agreement or any particular provision hereof or who supplied the form
of this Separation Agreement. In construing the Separation Agreement,
(i) examples shall not be construed to limit, expressly or by implication, the
matter they illustrate, (ii) the connectives “and,” “or,” and “and/or” shall be
construed either disjunctively or conjunctively so as to construe a sentence or
clause most broadly and bring within its scope all subject matter that might
otherwise be construed to be outside of its scope; (iii) the word “includes” and
its derivatives means “includes, but is not limited to” and corresponding
derivative expressions, (iv) a defined term has its defined meaning throughout
the Separation Agreement, whether it appears before or after the place where it
is defined, and (v) the headings and titles herein are for convenience only and
shall have no significance in the interpretation hereof.

The parties agree that each of the Company Releasees is an intended third party
beneficiary of this Separation Agreement and shall have the authority to enforce
the provisions applicable to it, her, or Executive in accordance with the terms
of hereof.

7. Entire Agreement. Except as otherwise specifically provided herein, this
Separation Agreement constitutes the entire agreement of the Parties with
respect to the subject matter hereof, contains all the covenants, promises,
representations, warranties, and agreements between the Parties with respect to
Executive’s separation from the Company and all positions therewith; provided,
however, that nothing in this Agreement shall supersede the Sections in the
Employment Agreement identified in Paragraph 3 (“Survival”) of this Separation
Agreement. Any modification of this Separation Agreement will be effective only
if it is in writing and signed by Executive and the Chief Executive Officer or
General Counsel of the Company.

IN WITNESS WHEREOF, the parties hereto have executed this General Release on
this      day of                     .

 

CAESARS ENTERPRISE SERVICES, LLC EXHIBIT ONLY - NOT FOR EXECUTION By:  
                                                                      Name: NAME
Title: TITLE Executive: EXHIBIT ONLY - NOT FOR EXECUTION
                                                                             
NAME

 

5



--------------------------------------------------------------------------------

Exhibit C

 

  •  

Medical Insurance (including health, dental and vision)

 

  •  

Disability and Life and Accidental Death and Dismemberment Insurance

 

  •  

Accrued benefits under Savings and Retirement Plan

 

6